DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claim 1-6, 9-12, 15, and 17-20 are under pending and examination.
Claims 7-8, 13-14, and 16 have been canceled.

Response to Amendment
Based on the amended claims and remarks received on 04/12/2022, the previous prior art rejection based on Godlewski has been modified to address the amended claims (see below).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-6, 9-11, 15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Godlewski (US 2006/0102646; already of record – hereinafter “Godlewski”), in view of Gholap et al. (US 2018/0059395; already of record – hereinafter “Gholap”), and further in view of Jordan (US Patent No. 4,849,177 – hereinafter “Jordan”)

Regarding claim 1, Godlewski discloses an apparatus (fig. 10, [0052]), comprising: 
a base having a lower surface, an upper surface and an exterior edge, the exterior edge of the base being generally circular from a top view perspective (Godlewski; fig. 10, #70, [0052]); 
a plurality of removable rack spacers positioned above the base (Godlewski; figs. 1 & 10, #42a-h, [0036, 0054]), wherein a plurality of rack spacer connectors are formed on the upper surface of the base (Godlewski discloses positioning tabs #94 and #94 that extend downward from the plurality of removable rack spacers 42, and are received in corresponding slots #96 and #98 of the base #70; [0056]), the rack spacer connectors configured to connect the removable rack spaces to the base (Godlewski; [0056]), 
wherein the removable rack spacers are configured to define a first rack slot between a first adjacent pair of the rack spacers (Godlewski; fig. 1, #40g, #42g, #42h, [0035-0036]) and a second rack slot between a second adjacent pair of the rack spacers (Godlewski; fig. 1, #40a, #42a, #42b, [0035-0036]),
wherein each of the first adjacent pair of removable rack spacers comprises an interior portion proximal a central portion of the base (Godlewski discloses the removable rack spacers extend radially outward from the support column 74 – the support column 74 being located at a central portion of the base 70; fig. 10, [0054].  Therefore, the removable rack spacers comprising an interior portion proximal a central portion of the base).
Godlewski does not disclose the apparatus is a digital slide scanning apparatus wherein the first rack slot is configured to receive a slide rack in a direction from the exterior edge towards the central portion of the base.
However, Gholap teaches the analogous art of an apparatus (Gholap; fig. 2, #100, [0024]) wherein the apparatus comprises a plurality of rack spacers configured to define a first rack slot between a first pair of the rack spacers and a second rack slot between a second pair of adjacent spacers (Gholap; fig. 2, #124, #125, [0027]), wherein the apparatus is configured for use in a digital slide scanning apparatus (Gholap; [0018]) and wherein a first rack slot is configured to receive a slide rack in a direction from the exterior edge towards the central portion of the base (Gholap discloses a slide basket transfer assembly configured to transfer a slide basket to the slide storage assembly 100 from the exterior edge towards the central portion of the base; figs. 3 & 6, [0021-0022]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Godlewski to be configured for use in a digital slide scanning apparatus wherein a first rack slot is configured to receive a slide rack in a direction from the exterior edge towards the central portion of the base, as taught by Gholap, because Gholap teaches the apparatus configured for use in a digital slide scanning apparatus allows for storage, retrieval, and transfer for slide scanning that is robust automated, accurate, simple to use, low cost and picks up slides of various thicknesses, holds them securely during the scanning process and deposits them back into slide storage once the scanning is complete (Gholap; [0018]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Godlewski and Gholap both teach an apparatus (Gholap; fig. 2, #100, [0024]) wherein the apparatus comprises a plurality of rack spacers configured to define a first rack slot between a first pair of the rack spacers and a second rack slot between a second pair of adjacent spacers (Gholap; fig. 2, #124, #125, [0027]).
Modified Godlewski does not teach wherein each of the removable rack spacers comprises a rack stopper, wherein a distance between the rack stoppers and the first adjacent pair of rack spacers is less than a width of the first rack slot, wherein the rack stopper of each of the first adjacent pair of rack spacers extends from the interior portion of the removable rack spacer towards the adjacent removable rack spacer and into the first rack slot and the rack stoppers of each of the first adjacent pair of rack spacers prevent the slide rack from traveling any further towards the central portion of the base.
However, Jordan teaches the analogous art of an apparatus (Jordan; fig. 8, #70, col. 6 lines 1-2) comprising a base being generally circular from a top view perspective (Jordan; fig 8, #30, col 6 lines 1-2), a plurality of rack spacers positioned above the base configured to define a first rack slot between adjacent spacers and a second rack slot between a second adjacent pair of the rack spacers (Jordan; figs 1-2, & 8, #26, col. 6 lines 5-7, col. 6 lines 17-20), wherein each of the adjacent pair of rack spacers comprises an interior portion proximal a central portion of the base (Jordan; figs. 1-2, & 8 – the most radially inward part of the spacer 26 is proximal to base 30) wherein each of the rack spacers comprise a rack stopper, the rack stopper of each of the adjacent pair of rack spacers extends from the interior portion of the rack spacer toward the adjacent rack spacer and into the rack slot (Jordan; the interior end of spacers 26 proximal to the central portion of the base comprise stoppers that project into the first rack slot 33 towards the adjacent spacer; fig. 1-2, & 8) wherein a distance between the rack stoppers of the adjacent pair of rack spacers is less than a width of the rack slot (Jordan; fig. 1 – the width of slot 33 is circular having a wider portion further away from the interior portion of the space and more narrow portion at the interior portion where the rack stoppers are formed).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify each of the removable rack spacer of modified Godlewski to further comprise a rack stopper, wherein a distance between the rack stoppers of the first adjacent pair of rack spacers is less than a width of the first rack slot, wherein the rack stoppers of each of the first adjacent pair of rack spacers extends from the interior portion of the rack spacer towards the adjacent rack spacer and into the first rack slot, as taught by Jordan, because Jordan teaches the rack spacers comprising rack stoppers prevent lateral or radial movement of an object held within the first rack slot (Jordan; col. 6 lines 27-32).  The examiner notes that the modification to further comprise the rack stoppers being capable of performing the intended use/function of preventing the slide rack from traveling any further towards the central portion of the base. One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Godlewski and Jordan both teach an apparatus having spacers that define a slot.

Regarding claim 2, modified Godlewski teaches the digital slide scanning apparatus of claim 1 above, wherein the first adjacent pair of removable rack spacer have surfaces that are substantially parallel (Godlewski discloses each of the removable rack spacers comprising the first pair have surfaces that extend from an upper surface of the tray 70 to a lower surface of the cover 72; fig. 10, [0054].  Therefore the upper surface in contact with cover 72 and lower surface in contact with tray 70 being substantially parallel).  

Regarding claim 3, modified Godlewski teaches the digital slide scanning apparatus of claim 2 above, comprising the first rack slot on the upper surface of the base.
Modified Godlewski does not teach the first rack slot defines a generally rectangular area.  
However, Gholap teaches the analogous art of an apparatus (Gholap; fig. 2, #100, [0024]) wherein the apparatus comprises a plurality of rack spacers configured to define a first rack slot between a first pair of the rack spacers (Gholap; fig. 2, #124, #125, [0027]) wherein the first rack slot defines a generally rectangular area (Gholap fig. 2, [0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the first adjacent pair of the rack spacers defining the first rack slot of modified Godlewski with the configuration that defines a generally rectangular area, as taught by Gholap, because Gholap teaches the first adjacent pair of the rack spacers defining the first rack slot which defines a generally rectangular area allows the first rack slot to accommodate a slide basket 20 which are configured to store a plurality of slides 10 (Gholap; [0020, 0027]).
One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Godlewski and Gholap both teach an apparatus (Gholap; fig. 2, #100, [0024]) wherein the apparatus comprises a plurality of rack spacers configured to define a first rack slot between a first pair of the rack spacers (Gholap; fig. 2, #124, #125, [0027]).

Regarding claim 5, modified Godlewski teaches the digital slide scanning apparatus of claim 2 above, wherein each of the removable rack spacers is generally wedge shaped (Godlewski; fig. 3, #42 – Godlewski shows the end of the removable rack spacer closest towards the support shaft 62 tapering inwards as it approaches the support shaft 62.  Thereby defining a generally wedge shape).  

Regarding claim 6, modified Godlewski teaches the digital slide scanning apparatus of claim 2 above, wherein the removable rack spacers extend upward from the base (Godlewski; fig. 10, [0054]).  

Regarding claim 9, modified Godlewski teaches the digital slide scanning apparatus of claim 1 above, wherein the rack stoppers are configured to engage the slide rack positioned in the first rack slot (The modification of the apparatus of Godlewski to have a configuration for use in a digital slide scanning apparatus, as taught by Gholap, and the modification of the rack spacers of modified Godlewski to further include the rack stoppers, as taught by Jordan, have previously been discussed in claim 1 above.  Jordan further teaches the rack stoppers are configured to prevent lateral and radial movement of an article in the slot; Jordan col. 6 lines 27-32.  Accordingly, the modification resulting in the rack stopper of modified Godlewski having a configuration to engage a slide rack positioned in the first rack slow).

Regarding claim 10, modified Godlewski teaches the digital slide scanning apparatus of claim 1 above, wherein the second adjacent pair of removable rack spacers have surfaces that are substantially parallel (Godlewski discloses each of the removable rack spacers comprising the first pair have surfaces that extend from an upper surface of the tray 70 to a lower surface of the cover 72; fig. 10, [0054].  Therefore the upper surface in contact with cover 72 and lower surface in contact with tray 70 being substantially parallel).  

Regarding claim 11, modified Godlewski teaches the digital slide scanning apparatus of claim 10 above, having the second rack slot on the upper surface of the base.
Modified Godlewski does not teach the second rack slot defines a generally rectangular area.  
However, Gholap teaches the analogous art of an apparatus (Gholap; fig. 2, #100, [0024]) wherein the apparatus comprises a plurality of rack spacers configured to define a second rack slot between a second pair of the rack spacers (Gholap; fig. 2, #124, #125, [0027]) wherein the second rack slot defines a generally rectangular area (Gholap fig. 2, [0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the second adjacent pair of the rack spacers defining the second rack slot of modified Godlewski with the configuration that defines a generally rectangular area, as taught by Gholap, because Gholap teaches the second adjacent pair of the rack spacers defining the second rack slot which defines a generally rectangular area allows the second rack slot to accommodate a slide basket 20 which are configured to store a plurality of slides 10 (Gholap; [0020, 0027]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Godlewski and Gholap both teach an apparatus (Gholap; fig. 2, #100, [0024]) wherein the apparatus comprises a plurality of rack spacers configured to define a second rack slot between a second pair of the rack spacers (Gholap; fig. 2, #124, #125, [0027]).

Regarding claim 15, modified Godlewski teaches the digital slide scanning apparatus of claim 10 above, wherein each of the second adjacent pair of removable rack spacers comprises an interior portion proximal a central portion of the base, and wherein the rack stopper of each of the second pair of rack spacers extends from the interior portion of the removable rack spacer towards the adjacent rack spacer and into the second rack slot (The modification of each of the removable rack spacer of modified Godlewski to further comprise a rack stopper that extends from an interior portion of the removable rack spacer and into the adjacent slot has previously been discussed in claim 1 above.  The modification resulting in each of the second adjacent pair of removable rack spacers comprising an interior portion proximal a central portion of the base of Godlewski comprising rack stoppers of the second adjacent pair of rack spacers extending from the interior portion of the removable rack spacers towards the adjacent rack racer and into the second rack slot).

Regarding claim 17, modified Godlewski teaches the digital slide scanning apparatus of claim 15 above, having the second rack slot between the second pair of removable rack spacers (The second pair of removable rack spacers defining a second rack slot has previously been discussed in claim 1 above).
Modified Godlewski does not teach the second adjacent pair of removable rack spacers are configured to engage a slide rack.  
However, Gholap teaches the analogous art of an apparatus (Gholap; fig. 2, #100, [0024]) wherein the apparatus comprises a plurality of rack spacers configured to define a second rack slot between a second pair of the rack spacers (Gholap; fig. 2, #124, #125, [0027]), wherein the second adjacent pair of removable rack spacers are configured to engage a slide rack (Gholap; [0020, 0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the second adjacent pair of removable rack spacers of modified Godlewski, with the configuration to engage a slide rack, as taught by Gholap, because Gholap teaches the second adjacent pair of removable rack spacers configured to engage a slide rack allows for storage, retrieval, and transfer for slide scanning that is robust automated, accurate, simple to use, low cost and picks up slides of various thicknesses, holds them securely during the scanning process and deposits them back into slide storage once the scanning is complete (Gholap; [0018]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Godlewski and Gholap both teach an apparatus (Gholap; fig. 2, #100, [0024]) wherein the apparatus comprises a plurality of rack spacers configured to define a second rack slot between a second pair of the rack spacers (Gholap; fig. 2, #124, #125, [0027]).

Regarding claim 18, modified Godlewski teaches the digital slide scanning apparatus of claim 1 above, wherein each of the rack spacers has a left side, a right side, an exterior side, an interior side, a top and a bottom (Godlewski; figs. 3 & 10).  

Regarding claim 19, modified Godlewski teaches the digital slide scanning apparatus of claim 1 above, wherein at least one of the plurality of rack spacer connectors located between the second adjacent pair of rack spacers is configured to be disconnected from any of the rack spacers when the second adjacent pair of the rack spacers defines the second rack slot (Godlewski discloses dividers 42 configured to define segments 40 within a carousel such that the segments 40 can be provided in a variety of sizes; [0035-0036].  Godlewski further discloses slots 96 and 98 defined by the tray 70 which cooperate with tabs 92 and 94 to secure the divider 42 in a desired position relative to the tray; [0056-0057].  Therefore, the plurality of rack spacers being configured to be disconnected from the plurality of rack spacer connectors in a manner that allows various sizes of segments 40).
Note: “when the second adjacent pair of the rack spacers defines the second rack slot” is a conditional statement and does not necessarily have to occur, thereby being functional and not further defining the apparatus structure beyond that of a capability (MPEP 2114 and 2111.04).

Regarding claim 20, modified Godlewski teaches the digital slide scanning apparatus of claim 1 above, wherein the first rack slot has a different width than the second rack slot (Godlewski; fig. 1, #40g, 40a have different widths).

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Godlewski, in view of Gholap, in view of Jordan, and further in view of Bickert et al. (US 2015/0177504; already of record – hereinafter “Bickert”).

Regarding claim 4, modified Godlewski teaches the digital slide scanning apparatus of claim 3 above, wherein the first rack slot is configured to hold a slide rack configured to hold slides (The modification of the first pair of the rack spacers forming the first rack slot of Godlewski with the first pair of rack spacers forming the first rack slot of Gholap to accommodate a slide basket 20 configured to store a plurality of slides has previously been discussed in claim 3 above).
Modified Godlewski does not teach slides that are 1 inch by 3 inches.
However, Bickert teaches the analogous art of a digital slide scanning apparatus (Bickert; [0057]) comprising a first slot (Bickert; fig. 3, #212, [0069]), wherein the first slot is configured to hold a slide that is 1 inch by 3 inches (Bickert; [0069]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the first rack slot of modified Godlewski with a configuration to hold a slide that is 1 inch by 3 inch slides, as taught by Bickert, because the first slot configured to hold a slide that is 1 inch by 3 inches is merely a change in size/proportion of the first rack slot that would allow slides of varying sizes to be scanned by the digital slide scanning apparatus.  The modification resulting in the first rack slot being configured to hold a rack slides that are 1 inch by 3 inches.  Additionally, the courts held that changes in size, shape, or proportion did not patentably distinguish over the prior art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.). In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP. 2144.04 (IV). One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since the modification amounts to a change in size/proportion/shape of first rack holder and modified Godlewski specifically teaches an exemplary first rack slot for holding a plurality of slides.

Regarding claim 12, modified Godlewski teaches the digital slide scanning apparatus of claim 11, wherein the second rack slot is configured to hold a second slide rack configured to hold slides (The modification of the second pair of the rack spacers forming the second rack slot of Godlewski with the second pair of rack spacers forming the second rack slot of Gholap to accommodate a slide basket 20 configured to store a plurality of slides has previously been discussed in claim 11 above. The modification comprising a plurality of slide racks including a second slide rack). 
Modified Godlewski does not teach slides that are 2 inches by 3 inches.
However, Bickert teaches the analogous art of a digital slide scanning apparatus (Bickert; [0057]) comprising a second slot (Bickert; fig. 6, #602, [0069]), wherein the second slot is configured to hold a slide of any size (Bickert; [0069]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the second rack slot of modified Godlewski with a configuration to hold a slide that is 2 inches by 3 inch slides, because the second slot configured to hold a slide that is 2 inches by 3 inches is merely a change in size/proportion of the second rack slot that would allow slides of varying sizes to be scanned by the digital slide scanning apparatus.  The modification resulting in the second rack slot being configured to hold a rack slides that are 2 inches by 3 inches.  Additionally, the courts held that changes in size, shape, or proportion did not patentably distinguish over the prior art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.). In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP. 2144.04 (IV). One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since the modification amounts to a change in size/proportion/shape of second rack holder and modified Godlewski specifically teaches an exemplary second rack slot for holding a plurality of slides.

Response to Arguments
Applicants arguments filed on 04/12/2022 have been considered but were not found persuasive by the examiner.

Applicants argue on page 6 of the remarks that the rejection under U.S.C. 103 over claim 1 over Godlewski in view of Gholap and further in view of Jordan does not teach or suggest the claimed digital slide scanning apparatus comprising removable rack spacers “configured to define a first rack slow between a first adjacent pair of the rack spacers … wherein each of the removable rack spacers comprises a rack stopper … wherein the rack first rack slot is configured to receive a slide rack in a direction from the exterior edge towards the central portion of the base and the rack stoppers of each of the first adjacent pair of rack spacers prevent the slide rack from traveling any further toward the central portion of the base”.  The examiner respectfully disagrees and notes that applicants arguments are towards the amended claim language and do not apply to the previously set forth prior art rejection in the Non-Final Rejection mailed on 01/28/2022.  Furthermore, the examiner has modified the previous prior art rejection and the examiner contends the modified rejection teaches each element of the amended claim language (see prior art rejection above).

Applicants further argue on pages 7-8 of their remarks towards the Jordan reference that due to the shape of openings (31, 33) and the reagent packs (50), the reagent packs (50) cannot be inserted radially from the exterior edge of the carousel to the central portion thereof. Thus, Jordan fails to teach or suggest at least the feature “wherein the first rack slot is configured to receive a slide rack in a direction from the exterior edge towards the central portion of the base and the rack stopper of each of the first adjacent pair of rack spacers prevent the slide rack from traveling any further toward the central portion of the base”.  The examiner respectfully disagrees.  First, the examiner notes that applicant’s arguments are towards the reference individually rather the combination of references.  Second, the shape of openings (31, 33) and the reagent pack (50) are not relevant to the examiner’s modification.  That is, the examiner does not refer to the openings (31, 33) and the reagent pack (50) but merely relies on Jordan for teaching stoppers disposed on the end of each rack spacer.  Accordingly, the examiner believes applicants have mischaracterized the examiners rejection.  Specifically, the examiner recites “modified Godlewski does not teach wherein each of the removable rack spacers comprises a rack stopper, wherein a distance between the rack stoppers and the first adjacent pair of rack spacers is less than a width of the first rack slot, wherein the rack stopper of each of the first adjacent pair of rack spacers extends from the interior portion of the removable rack spacer towards the adjacent removable rack spacer and into the first rack slot. However, Jordan teaches the analogous art of an apparatus (Jordan; fig. 8, #70, col. 6 lines 1-2) comprising a base being generally circular from a top view perspective (Jordan; fig 8, #30, col 6 lines 1-2), a plurality of rack spacers positioned above the base configured to define a first rack slot between adjacent spacers and a second rack slot between a second adjacent pair of the rack spacers (Jordan; figs 1-2, & 8, #26, col. 6 lines 5-7, col. 6 lines 17-20), wherein each of the adjacent pair of rack spacers comprises an interior portion proximal a central portion of the base (Jordan; figs. 1-2, & 8 – the most radially inward part of the spacer 26 is proximal to base 30) wherein each of the rack spacers comprise a rack stopper, the rack stopper of each of the adjacent pair of rack spacers extends from the interior portion of the rack spacer toward the adjacent rack spacer and into the rack slot (Jordan; the interior end of spacers 26 proximal to the central portion of the base comprise stoppers that project into the first rack slot 33 towards the adjacent spacer; fig. 1-2, & 8) wherein a distance between the rack stoppers of the adjacent pair of rack spacers is less than a width of the rack slot (Jordan; fig. 1 – the width of slot 33 is circular having a wider portion further away from the interior portion of the space and more narrow portion at the interior portion where the rack stoppers are formed). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify each of the removable rack spacer of modified Godlewski to further comprise a rack stopper, wherein a distance between the rack stoppers of the first adjacent pair of rack spacers is less than a width of the first rack slot, wherein the rack stoppers of each of the first adjacent pair of rack spacers extends from the interior portion of the rack spacer towards the adjacent rack spacer and into the first rack slot, as taught by Jordan, because Jordan teaches the rack spacers comprising rack stoppers prevent lateral or radial movement of an object held within the first rack slot (Jordan; col. 6 lines 27-32).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Godlewski and Jordan both teach an apparatus having spacers that define a slot.  

Regarding applicants arguments that Jordan fails to teach or suggest the amended claim language “wherein the first rack slot is configured to receive a slide rack in a direction from the exterior edge towards the central portion of the base and the rack stopper of each of the first adjacent pair of rack spacers prevent the slide rack from traveling any further toward the central portion of the base”, the examiner notes that a slide rack is not positively recited as being part of the claimed invention and from what direction the slide rack is inserted into the rack slow amounts to intended use/function of the device.  Likewise, the rack stoppers preventing the slide rack from traveling is an intended use/function of the rack stoppers.  However, functional language does not add any further structure to an apparatus beyond that of a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.  That being said, Gholap discloses wherein a first rack slot is configured to receive a slide rack in a direction from the exterior edge towards the central portion of the base (Gholap discloses a slide basket transfer assembly configured to transfer a slide basket to the slide storage assembly 100 from the exterior edge towards the central portion of the base; figs. 3 & 6, [0021-0022]), and the modification of modified Godlewski to further comprise the rack stoppers, as taught by Jordan, would achieve the intended use/function of preventing the slide rack from traveling any further towards the central portion of the base.  

Applicants further argue on pages 8-9 of their remarks that the Office Action did not identify a reason, at least with respect to the above-identified features, that would have prompted a person of ordinary skill in the relevant field to combine the elements in the way the claimed invention does.  The examiner respectfully disagrees.  The examiner recites on pages 5-7 of the Non Final Rejection mailed on 01/28/2022 “It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Godlewski to be configured for use in a digital slide scanning apparatus, as taught by Gholap, because Gholap teaches the apparatus configured for use in a digital slide scanning apparatus allows for storage, retrieval, and transfer for slide scanning that is robust automated, accurate, simple to use, low cost and picks up slides of various thicknesses, holds them securely during the scanning process and deposits them back into slide storage once the scanning is complete (Gholap; [0018]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Godlewski and Gholap both teach an apparatus (Gholap; fig. 2, #100, [0024]) wherein the apparatus comprises a plurality of rack spacers configured to define a first rack slot between a first pair of the rack spacers and a second rack slot between a second pair of adjacent spacers (Gholap; fig. 2, #124, #125, [0027]).” and “It would have been obvious to one of ordinary skill in the art before the effective filing date to modify each of the removable rack spacer of modified Godlewski to further comprise a rack stopper, wherein a distance between the rack stoppers of the first adjacent pair of rack spacers is less than a width of the first rack slot, wherein the rack stoppers of each of the first adjacent pair of rack spacers extends from the interior portion of the rack spacer towards the adjacent rack spacer and into the first rack slot, as taught by Jordan, because Jordan teaches the rack spacers comprising rack stoppers prevent lateral or radial movement of an object held within the first rack slot (Jordan; col. 6 lines 27-32).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Godlewski and Jordan both teach an apparatus having spacers that define a slot.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS A THOMPSON whose telephone number is (571)272-0648.  The examiner can normally be reached on M-F: 7:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.A.T./Examiner, Art Unit 1798                                                                                                                                                                                                        
/Benjamin R Whatley/Primary Examiner, Art Unit 1798